Notice of Non-Responsive Amendment
The amendment filed on 11/10/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The amended claims are not readable on the elected invention because original claims 1-24 were directed to a method, device, and computer-readable storage medium comprising determining, with the at least one device, identification information of an article; and ordering or triggering an order of the article, with the at least one device, based at least in part on the determined identification information of the article, classified in G06Q 30/0633.  Newly added claims 25-37 are directed to a domestic appliance and method implemented by a domestic appliance, the domestic appliance including a sensor having a sensing region, a user interface, at least one processor, and memory encoded with program instructions to configure the at least one processor, comprising: sensing, using the sensor, identification information of an article by locating contents of the article at least temporarily in the sensing region of the sensor, the identification information based at least in part on a sensed chemical and/or a sensed physical property of the contents of the article; supplying the sensed identification information from the sensor to the at least one processor; processing the sensed identification information in the at least one processor to identify the article and/or identify an article group to be associated with the article by comparing, in the at least one processor, the sensed identification information of the article with reference information recorded in a database; and in response to an input signal supplied from the user interface to the at least one processor, ordering the article or triggering an order of the article by transmitting, via the at least one processor, order information to a server that is disposed remote from the domestic appliance, classified in G06Q 30/0629.
The cancellation of claims 1-24 amounts to a shift in the invention. Had newly added claims 25-37 been originally presented with original claims 1-24, they would have been restricted because the two inventions are directed unrelated. This is because (1) the inventions as claimed are either not capable of use together or can have a materially different design, more of operation, or effect; (2) the inventions do not overlap in scope; and (3) the inventions as claimed are not obvious variants. See MPEP §806.05(j). In the instant case, the inventions as claimed have materially different designs, modes of operation, functions, and effects. The inventions as claimed do not encompass overlapping subject matter, share no limitations or structure, and there is nothing of record to show them to be obvious variants.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625